Citation Nr: 1210286	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including secondary to the use of medication taken for service-connected chronic allergic asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to September 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The first such rating decision, dated from December 2004, denied service connection for hypertension on a direct basis to military service. Then through a July 2008 RO rating decision, service connection was also denied as secondary to asthma medication taken for service-connected respiratory disability. The Board's statement of the issue above recognizes both potential theories of recovery. In addition, the case was later formally transferred to the jurisdiction of the RO in St. Petersburg, Florida.

Two hearings have been held, the first a May 2007 proceeding before an RO Decision Review Officer (DRO), and the next a November 2011 Travel Board hearing before the undersigned Veterans Law Judge. The transcripts of these proceedings are on file.

The Veteran through October 2010 correspondence has raised claims for service connection for hypalgesia of all right toes, secondary to service-connected degenerative disc disease of the lumbar spine, and for an increased rating for the underlying lumbar spine condition (now allegedly with radiating pain down the left lower extremity). Thereafter, a July 2011 statement from the Veteran raises an additional claim for a temporary total rating following surgical convalescence (under 38 C.F.R. § 4.30) for his service-connected           left knee disorder. These claims have been raised by the record, but not adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the RO for appropriate action.  




FINDING OF FACT

Hypertension was not incurred in or aggravated by military service, or manifested within one-year of service discharge, nor is it proximately due to or the result of medications taken for service-connected chronic allergic asthmatic bronchitis.


CONCLUSION OF LAW

The criteria are not met to establish service connection for hypertension, including secondary to the use of medication taken for service-connected chronic allergic asthmatic bronchitis. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from January 2008 and May 2009, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  A supplemental March 2006 letter informed the Veteran as to the downstream disability rating and effective date elements of his claim. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the VCAA notice correspondence was issued subsequent to the RO rating decisions on appeal, and therefore technically did not comport with the standard for timely notice. This notwithstanding, the Veteran has had the opportunity to respond to the most recent notice correspondence well in advance of the January 2011 Supplemental Statement of the Case (SSOC), which readjudicated the claim. Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim. Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 
The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs) and VA outpatient records. There is no indication of outstanding private treatment records. The Veteran has undergone a VA Compensation and Pension examination regarding the issue on appeal. See 38 C.F.R. § 3.159(c)(4). Additionally, in support of his claim, the Veteran provided copies of private treatment records, and several personal statements. He testified during Travel Board and DRO hearings.                The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2011).

Moreover, certain chronic diseases such as hypertension may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).              In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Thus far, there are two theories of entitlement advanced in this case, one of direct service connection, and the other of secondary service connection based on medications taken for a service-connected chronic allergic asthmatic bronchitis.  The Board agrees with the statement of the Veteran's representative during the November 2011 hearing that it is the latter theory which merits more intensive consideration, given that the medical history to date is generally absent indication of hypertension during service or soon thereafter. Consequently, the Board's inquiry will focus upon whether the medications taken for asthma initially caused the Veteran's hypertension, or instead chronically aggravated hypertension over time. See 38 C.F.R. § 3.310. See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

On this subject, there are competing medical opinions which address the issue of secondary service connection, as discussed below. Where there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans,       12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

There is of record a May 2007 opinion from a Dr. C.J.G., a private osteopath and also the Veteran's brother, stating as follows:

	[The Veteran] has had asthma since childhood and requires daily Albuterol 	inhalations for treatment of this condition. He has reported that his blood 	pressure readings remain elevated after the use of Albuterol. Albuterol and 	its related compounds of Albuterol Sulfate are known to cause tachycardia, 	increased blood pressure, tremor, nervousness, dizziness, nausea/vomiting, 	palpitations, bronchospasm, heartburn, rhinitis, and respiratory tract 	infection. The daily use of Albuterol by [the Veteran] can have a significant 	impact	 on his increased blood pressure, and although controlled with 	antihypertensive agents, he will remain at risk of high blood pressure so long 	as he continues to need Albuterol to treat his asthma. 

The opinion as proffered is helpful to the Veteran's claim, though ultimately not determinative on the issue of a claimed secondary relationship between the disability claimed and asthma medications. The private osteopath indicates an elevated risk of hypertension from asthma medication, and this much is proven, however his opinion itself never definitively concludes that such is what occurred in this particular case. Indeed, he states that Albuterol "can have a significant impact	 on his increased blood pressure." See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation); Winsett v. West, 11 Vet. App. 420, 424 (1998). The foregoing opinion therefore does not conclusively resolve this case. The Board also points out that contrary to what the Veteran's representative has alleged should apply to VA's standard of review of the above-referenced medical opinion, the fact that this private osteopath has regularly administered treatment to the Veteran does not automatically entitle his medical pronouncement to a higher level of probative weight. Essentially, there is no "treating physician rule" recognized under VA law. See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). In any event, apart from the absence of this principle from VA claims adjudication, the private osteopath's opinion on its face does not establish the requisite linkage to service-connected disability in furtherance of the Veteran's claim.  

There is also of record a September 2010 VA Compensation and Pension examination report pertaining to hypertension, which indicates as follows:

	The patient's hypertension is not secondary to asthma medications, nor did 	[these medications] aggravate his blood pressure. Albuterol and other 	asthma medications have been taken through [the Veteran's] life. These 	medications do not cause sustained blood pressure. The Veteran started 	blood pressure medication in approximately 2001. His separation physical 	showed a blood pressure of 126/74.

The Board finds this opinion probative given its definitive statement, thorough review of the claims file, and persuasive rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).                 The VA physician's opinion is grounded in the fact that Albuterol (apparently the Veteran's primary asthma medication) amongst other asthma medications does not cause any sustained high blood pressure, following immediate consequences of its administration. It stands to reason from this opinion then that asthma medication could not have initially caused hypertension. Nor for that matter could it have chronically and materially aggravated hypertension, as this basis of entitlement would require evidence of a permanent aggravation. 

Given its foundation in a documented medical history review, definitive pronouncement, and rationale taking into consideration the full scope of the likely side effects of asthma medication, the Board accords the September 2010 VA examiner's opinion greater probative value. 

The Board is also aware that the Veteran himself has provided medical literature outlining the common recognized side effects of various medications he has taken, and their impact upon functioning of the cardiovascular system. In some instances, medical treatise evidence may need to be reviewed and considered by an examining VA physician for general medical knowledge, even if not indicating what occurred in a specific claimant's case. See Wallin v. West, 11 Vet. App. 509, 514 (1998).     That notwithstanding, the Board does not find it necessary here that the VA examiner reevaluate this case with specific mention of the medical treatise evidence (assuming for the sake of argument that he did not already consider such evidence in his initial claims file review). Rather, one such item of medical literature pertains to the known adverse effects of Temazepam, a drug prescribed for insomnia and not specifically asthma. Those adverse effects listed moreover include hypertension and hypotension (i.e., abnormally low blood pressure). The second source of medical information the Veteran provided does list hypertension as a known side effect of Albuterol, but qualifies that such a reaction generally would be "transient in nature." In short, there is no indication or suggestion of findings from the medical literature that in any matter would substantively contradict the underlying basis for the conclusions offered by the September 2010 VA examiner. There is no need for a supplemental opinion from the VA examiner consequently. It is concluded that the preponderance of the competent and probative evidence distinctly weighs against the likelihood of a secondary causal relationship between the Veteran's claimed hypertension, and his asthma medications. 

On the remaining subject of a theory of direct service connection, a brief review of pertinent evidence does not substantiate this theory as well. The Veteran's STRs are devoid of mention of diagnosis or treatment for hypertension, and blood pressure readings were consistently within a normal range. The initial diagnosis of hypertension of record moreover is not dated until 2001, nearly a decade post-service. Nor has the Veteran indicated or set forth any competent and credible basis to explain how hypertension may be directly related to his military service, but instead more recently identifies secondary service connection as the primary theory which he intends to have considered in connection with this claim. As such, there   is no basis to conclude that hypertension was directly incurred in service.

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of hypertension, including whether due to service or medications taken service-connected disability,                   as pertaining to a claimed systemic condition not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).




For these reasons, the Board is denying the claim for service connection for              hypertension. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for hypertension, including secondary to the use of medication taken for service-connected chronic allergic asthmatic bronchitis, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


